Mr. Justice Leech delivered the opinion of the court: The claimant, William T. Hamilton, has filed in this court a declaration, in which he sets up that he is a resident of Kankakee, Kankakee county, Illinois, and has been a resident of the State of Illinois for more than ten years last past; that on May 1st, 1923, he was employed by the State of Illinois, and as such employee was working at. the Kankakee State Hospital for the Insane at Kankakee, Illinois, and that he had been an employee of said State of Illinois, and had been working at said State Hospital as a carpenter for many years prior to May 1st, 1923; that on said date, in the course of his ■employment, he suffered an accidental injury, the result of which has left him helpless and unable to follow any line of occupation whatever, and that he is now dependent upon others for support; that the injury complained of resulted as follows: That while doing carpenter work at said State Hospital, hanging a barn door, together with other men, that while lifting said barn door, it got beyond their control and while he was attempting to hold said door, his arm and shoulder were wrenched in snch a way as to cause him to become partly paralyzed and that he is now helpless; that at the time of the injury he was earning approximately $44.00 per week; that prior to and at the time of said injury he had al - ways been strong and robust and of good health, and was able to work continually, but since said accident he has been unable to carry on any occupation whatever, and has become entirely helpless. The State of Illinois, by the Attorney General, has filed a demurrer to the declaration, which is sustained as a matter of law. A statement filed by the Attorney General states that claimant, in his statement, brief and argument fairly sets up the facts and the law and applies the fact to the law. Considerable testimony has been introduced by claimant to substantiate his claim, and we believe that in equity and good conscience an award should be made in this case, and we accordingly award to him the sum of Thirty-seven Hundred and Fifty Dollars, the sum which he would receive, and had he been employed under the provisions of the Workmen’s Compensation Act of the State of Illinois.